*405Curia, per
Savage, Ch. J.
In Clinton v. Croswell, (2 Caines’ Rep. 245,) the libel was published in a newspaper printed in Green county; but it had also been published in New York, where the plaintiff resided. On a motion to change the venue from New York, where it was laid by the plaintiff, to the county of Green, it was contended to be of more importance to an individual, to protect his character in the place of his residence, than at a distance. The Court said there was no ground for the application, and denied it. In Manning v. Downing, (2 John. Rep. 453,) this Court laid down the general principles on which venues are changed in transitory actions;' that the change depended on the convenience of suitors, and the saving of expense to the parties; and they would not allow the plaintiff to retain his venue by stipulation, when it was shown that the defendant had witnesses in a distant county. In Nicholson v. Lathrop, (3 id. 139,) which was an action for a libel, the venue was laid in Albany. The defendant moved to change it on the ground that the libel was published by the defendant in a paper printed in Utica, where he resided, the plaintiff being a resident in Herkimer; and also on the ground that the defendant had a number of witnesses in Oneida and Herkimer. It did not appear that the plaintiff had any witnesses in Albany. The Court allowed the plaintiff 20 days within which to elect, whether he would lay his venue in Oneida or Herkimer. In Ross v. Lown, (8 id. 354,) the Court again recognized the general principles of convenience and saving of expense, and said they would not, in an action sounding in contract, permit the plaintiff to retain his venue, by a stipulation; but in that case, which was trespass de bonis asportatis, they allowed him to retain it on stipulating to give material evidence arising in the county where he laid his venue, though his witnesses were only half as numerous as the defendant’s, and the cause of action arose in the county where the defendant wished the cause tried. In Duryee v. Orcutt, (9 id. 248,) the Court recognized the same principle; and add, “ There are transitory actions in which the venue is altogether optional with the plaintiff. In this class we have placed, generally, all actions *406on contract. It includes, also, all actions arising beyond sea, or out of the state; for libels dispersed in several counties ; for escapes or false returns against a carrier, on a specialty, note or bill of exchange; and whenever the cause of action is not wholly, or necessarily, confined to a single county. In these cases, the venue will not be changed, but upon special grounds, as where the witnesses of both parties reside in the county to which the defendant wishes to bring the venue. If the plaintiff’s witnesses reside in the county in which he has laid the venue, unless there is a great and striking preponderance against him, the venue will not be changed.”
This case places the action for a libel, dispersed in several counties, upon the same footing as transitory actions arising on contract; and it is viewed in the same light by the English practice. (1 Tidd, 547-8. 2 Archb. Pr. 176.) We do not see special grounds, sufficiently strong in this case to require a change of the venue, either in the balance of number or convenience of the witnesses or parties. The preponderance is rather in favor of the plaintiff.
Motion denied,